                Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 1 of 10
      ~

Hughes                                                                                 Hughes Hubbard & Reed LLP
                                                                                                One Battery Park Plaza

Hubbard                                                                                New York, New York 10004-1482
                                                                                              Office +1 (212) 837-6000

&Reed                                    MEtv10 ENDORSED

                             Fl •.   J
                                                     October 5, 2018



   BY HAND

   The Hon. Lewis A. Kaplan
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007-1312

                Re:     In re: SKAT TAX REFUND SCHEME LITIGATION
                        Master Docket No. 18-cv-4047 (LAK)

   Dear Judge Kaplan:

                   We write on behalf of Plaintiff SKAT in this litigation, in regard to the October 3,
   2018 Order of the Judicial Panel on Multidistrict Litigation transferring 86 related actions to this
   Court (the "Transfer Order"). All of the transferor courts had issued orders scheduling various
   pre-trial proceedings with upcoming deadlines, including deadlines for filing responsive
   pleadings and briefing motions to dismiss, as set forth on the attached Exhibit A.

                  As the Court is aware, the parties in the actions that this Court had consolidated
   before the Transfer Order were also in the midst of briefing a consolidated motion to dismiss,
   pursuant to which Plaintiff filed its opposition on October 1, 2018 and Defendants are due to file
   their reply on October 31, 2018. The issues raised in the motion to dismiss briefing before this
   Court is similar, if not identical, to the issues that have been or would be raised in the motion to
   dismiss briefing in the transferor courts.

                  Accordingly, Plaintiff plans to propose for Defendants' consideration and the
   Court's approval early next week a schedule to consolidate the remainder of the motion to
   dismiss briefing. In the meantime, Plaintiff respectfully requests that the Court adjourn all
   pending deadlines set by any transferor court in any of the related actions that are in the process
   of being transferred to this Court.




   92458157_2
              Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 2 of 10
                                                                               2


                                                Respectfully submitted,




SLC/gf

Attachment

cc:    Amy McK.inlay, Esq. (via email, with attachment)
       Audrey Feldman, Esq. (via email, with attachment)
       Brandon Dillman, Esq. (via email, with attachment)
       Chris Albanese, Esq. (via email, with attachment)
       David Goldberg, Esq. (via email, with attachment)
       David S. Pegno, Esq. (via email, with attachment)
       David S. McMahon, Esq. (via email, with attachment)
       Elissa C.S. Burton, Esq. (via email, with attachment)
       Guinevere Moore, Esq. (via email, with attachment)
       James O'Toole, Esq. (via email, with attachment)
       Jeffrey M. Sklarz, Esq. (via email, with attachment)
       Jeffrey Neiman, Esq. (via email, with attachment)
       Jenny Johnson Ware, Esq. (via email, with attachment)
       Juliet Fink, Esq. (via email, with attachment)
       Kellen Ross Scott, Esq. (via email, with attachment)
       Mark Feuer, Esq. (via email, with attachment)
       Michael Waller, Esq. (via email, with attachment)
       Ross Hooper, Esq. (via email, with attachment)
       Ryan Cantrell, Esq. (via email, with attachment)
       Shay-Ann Heiser Singh, Esq. (via email, with attachment)
       Sheldon Toll, Esq. (via email, with attachment)
       Thomas E.L. Dewey, Esq. (via email, with attachment)
       Valerie M. Talkers, Esq. (via email, with attachment)
       Mark Allison, Esq. (via email, with attachment)
       Zhanna Ziering, Esq. (via email, with attachment)
       John Hanamirian, Esq. (via email, with attachment)
       Steve Andrews, Esq. (via email, with attachment)
       Martin Kaplan, Esq. (via email, with attachment)
       Bryan Skarlatos, Esq. (via email, with attachment)
       Eric Smith, Esq. (via email, with attachment)
       Edward Spiro, Esq. (via email, with attachment)
       John Blessington, Esq. (via email, with attachment)
       Mark Hyland, Esq. (via email, with attachment)




92458157 _2
Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 3 of 10
          Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 4 of 10




                     UPCOMING DEADLINES IN TRANSFERRED ACTIONS

     District                 ·Caption                    Dod{etNo.                 Upcoming Deadlines

    D.N.J.        SKAT v. The Cardinal                  3: 18-cv-08878-       No upcoming deadlines.2
                  Consulting Pension Plan &             FLW-LHG 1
                  Matthew Tucci

    D. Mass.      SKAT v. The 78 Yorktown               1: 18-cv-10890-       10/30/2018: Last day for
                  Pension Plan & Roger                  WGY 3                 defendants to file reply in
                  Lehman                                                      support of motion to dismiss.

    D. Utah       SKAT v. DW Construction,              2: 18-cv-00452-       10/31/2018: Lastdayfor
                  Inc. Retirement Plan &                DBP4                  plaintiff to file response to
                  Stacey Kaminer                                              motion to dismiss.

                                                                              11/30/2018: Lastdayfor
                                                                              defendants to file reply in
                                                                              support of motion to dismiss.

    S.D. Tex.     SKAT v. Blackrain Pegasus             4: 18-cv-0 18895      10/11/2018: Last day for
                  LLC Solo 401K Plan &                                        plaintiff to file response to
                  Doston Bradley                                              motion to dismiss.

                                                                              11/9/2018: Lastdayfor
                                                                              defendants to file reply in
                                                                              support of motion to dismiss.




      The 35 cases transferred from the District of New Jersey have been consolidated in this master docket, and are
      subject to the same deadlines.

2.    In a September 21, 2018 Text Order, Judge Wolfson temporarily terminated all of the then-pending motions to
      dismiss in the New Jersey cases pending the Judicial Panel on Multidistrict Ligation's decision on SKAT's
      motion for centralization in the Southern District of New York. SKATv. The Cardinal Consulting Pension Plan
      & Matthew Tucci, 3:18-cv-00878-FLW-LHG (D.N.J.) (Dkt. No. 21). On October 3, 2018, Judge Wolfson also
      temporarily terminated the motion to dismiss filed after the Court's September 21, 2018 Text Order. (Dkt.
      No. 23.)

       The eleven cases transferred from the District of Massachusetts have been consolidated in this master docket,
       and are subject to the same deadlines.

4
      The seven actions transferred from the District of Utah have been consolidated in this master docket, and are
      subject to the same deadlines.

       The six cases transferred from the Southern District of Texas have been consolidated in this master docket, and
       are subject to the same deadlines.
                 Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 5 of 10
...



           District                  Caption                      Docket No.                Upcoming Deadlines

          S.D.          SKAT v. The Bella                      1: l 8-cv-00309-      10/11/2018: Last day for
          Ohio          Consultants Pension Plan &             MRB6                  plaintiff to file response to
                        Roger Lehman                                                 motion to dismiss.

                                                                                      11/9/2018: Last day for
                                                                                      defendants to file reply in
                                                                                      support of motion to dismiss.

          N.D. Ill.     SKAT v. Cole Enterprises               1: l 8-cv-03206 7      10/30/2018: Last day for
                        USA Retirement Plan &                                         defendants to file reply in
                        Trust and Todd Bergeron                                       support of motion to dismiss.

          S.D. Fla.     SKAT v. The FWC Capital                1:18-cv-21801-        10/11/2018: Last day for
                        LLC Pension Plan & Roger               JEMs                  plaintiff to file response to
                        Lehman                                                       motion to dismiss.

                                                                                      11/9/2018: Last day for
                                                                                      defendants to file reply in
                                                                                      support of motion to dismiss.

          E.D.Ky.       SKAT v. SRH Farms LLC     5:18-cv-00395-                      No upcoming deadlines. 9
                        401 (K) Plan, Bluegrass   DCR
                        Investment Management,
                        LLC, Bernard Tew, &
                        George Hofmeister
          E.D.Ky.       SKAT v. MGH Farms LLC     5: 18-cv-00396-                     No upcoming deadlines.
                        401 (K) Plan, Bluegrass   DCR
                        Investment Management,
                        LLC, Bernard Tew & George
                        Hofmeister




      6
             The four cases transferred from the Southern District of Ohio have been consolidated in this master docket, and
             are subject to the same deadlines.

      7      The three cases transferred from the Northern District of Illinois have been consolidated in this master docket,
             and are subject to the same deadlines.

             The two cases transferred from the Southern District of Florida have been consolidated in this master docket,
             and are subject to the same deadlines.

      9.     With the exception of the defendants in the Eastern District of Kentucky cases for which upcoming deadlines
             have been provided, the defendants in the other Eastern District of Kentucky cases have filed answers, not
             motions to dismiss. In these cases, the court has not set any additional deadlines.

                                                                   2
     Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 6 of 10




District            Caption              Docket No.            Upcoming Deadlines

E.D.Ky.    SKAT v. JSH Farms LLC       5:18-cv-00397-     No upcoming deadlines.
           401 (K) Plan, Bluegrass     DCR
           Investment Management,
           LLC, Bernard Tew & George
           Hofmeister
E.D.Ky.    SKAT v. Triton Farms LLC    5: 18-cv-00398-    No upcoming deadlines.
           401 (K) Plan, Bluegrass     DCR
           Investment Management,
           LLC, Bernard Tew & George
           Hofmeister
E.D.Ky.    SKAT v. KRH Farms LLC       5: 18-cv-00399-    No upcoming deadlines.
           40l(K) Plan, Bluegrass      DCR
           Investment Management,
           LLC, Bernard Tew & George
           Hofmeister
E.D.Ky.    SKATv. Tew, LP              5: l 8-cv-00400-   10/9/2018: Last day for
           Retirement Plan & Vincent   DCR                defendants to respond to
           Tew                                            complaint or file motion to
                                                          dismiss.

                                                          11/15/2018: Last day for
                                                          plaintiff to respond to motion to
                                                          dismiss.

                                                          12/14/2018: Last day for
                                                          defendants to file reply in
                                                          support of motion to dismiss.

E.D.Ky.    SKAT v. Tew Enterprises,    5: 18-cv-00401-    10/9/2018: Last day for
           LLC Retirement Plan &       DCR                defendants to respond to
           Andrea Tew                                     complaint or file motion to
                                                          dismiss.

                                                          11/15/2018: Last day for
                                                          plaintiff to respond to motion to
                                                          dismiss.

                                                          12/14/2018: Last day for
                                                          defendants to file reply in
                                                          support of motion to dismiss.




                                         3
    Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 7 of 10




District            Caption                Dock~tNo.             Upcoming Deadlines

E.D.Ky.    SKAT v. Industrial Pensions   5: l 8-cv-00402-   10/9/2018: Last day for
           Group Trust, Bluegrass        DCR                defendants to respond to
           Investment Management,                           complaint or file motion to
           LLC & Bernard Tew                                dismiss.

                                                            11/15/2018: Last day for
                                                            plaintiff to respond to motion to
                                                            dismiss.

                                                            12/14/2018: Last day for
                                                            defendants to file reply in
                                                            support of motion to dismiss.

E.D.Ky.    SKAT v. Casting Pensions      5: l 8-cv-00403-   10/9/2018: Last day for
           Group Trust, Bluegrass        DCR                defendants to respond to
           Investment Management,                           complaint or file motion to
           LLC & Bernard Tew                                dismiss.

                                                            11/15/2018: Last day for
                                                            plaintiff to respond to motion to
                                                            dismiss.

                                                            12/14/2018: Last day for
                                                            defendants to file reply in
                                                            support of motion to dismiss.

E.D.Ky.    SKAT v. SV Holdings, LLC      5: l 8-cv-00404-   10/9/2018: Last day for
           Retirement Plan & Stephanie   DCR                defendants to respond to
           Tew                                              complaint or file motion to
                                                            dismiss.

                                                            11/15/2018: Last day for
                                                            plaintiff to respond to motion to
                                                            dismiss.

                                                            12/14/2018: Last day for
                                                            defendants to file reply in
                                                            support of motion to dismiss.




                                           4
          Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 8 of 10
.'

     District             Caption           Docket No.            Upcoming Deadlines
     E.D.Ky.    SKAT v. Central           5: l 8-cv-00405-   10/9/2018: Last day for
                Technologies Pensions     DCR                defendants to respond to
                Group Trust, Bluegrass                       complaint or file motion to
                Investment Management,                       dismiss.
                LLC & Bernard Tew
                                                             11/15/2018: Last day for
                                                             plaintiff to respond to motion to
                                                             dismiss.

                                                             12/14/2018: Last day for
                                                             defendants to file reply in
                                                             support of motion to dismiss.

     E.D.Ky.    SKAT v. Bluegrass         5: l 8-cv-00406-   10/9/2018: Last day for
                Retirement Group Trust,   DCR                defendants to respond to
                Bluegrass Investment                         complaint or file motion to
                Management, LLC &                            dismiss.
                Bernard Tew
                                                             11/15/2018: Last day for
                                                             plaintiff to respond to motion to
                                                             dismiss.

                                                             12/14/2018: Last day for
                                                             defendants to file reply in
                                                             support of motion to dismiss.

     E.D.Ky.    SKATv. Bluegrass          5: l 8-cv-00407-   10/9/2018: Last day for
                Investment Management,    DCR                defendants to respond to
                LLC Retirement Plan &                        complaint or file motion to
                Bernard Tew                                  dismiss.

                                                             11/15/2018: Last day for
                                                             plaintiff to respond to motion to
                                                             dismiss.

                                                             12/14/2018: Last day for
                                                             defendants to file reply in
                                                             support of motion to dismiss.




                                            5
     Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 9 of 10




District            Caption               Docket No.           Upcoming Deadlines

E.D.Ky.    SKAT v. Autoparts Pensions   5: 18-cv-00408-   10/9/2018: Last day for
           Group Trust, Bluegrass       DCR               defendants to respond to
           Investment Management,                         complaint or file motion to
           LLC & Bernard Tew                              dismiss.

                                                          11/15/2018: Last day for
                                                          plaintiff to respond to motion to
                                                          dismiss.

                                                          12/14/2018: Last day for
                                                          defendants to file reply in
                                                          support of motion to dismiss.

E.D.Ky.    SKAT v. MSJJ Retirement      5: 18-cv-00409-   No upcoming deadlines.
           Group Trust, Bluegrass       DCR
           Investment Management,
           LLC, Bernard Tew & George
           Hofmeister
D. Conn.   SKAT v. Tveter LLC           3: 18-cv-00985-   10/11/2018: Last day for
           Pension Plan & Christopher   MPS               plaintiff to file response to
           Nowell                                         motion to dismiss.

                                                          12/12/2018: All discovery must
                                                          be completed.

                                                          1/12/2019: Last day for the
                                                          parties to file motions for
                                                          summary judgment.

D. Conn.   SKAT v. The Valerius LLC     3: 18-cv-00987-   10/11/2018: Last day for
           Solo 401K Plan & Roger       SRU               plaintiff to file response to
           Lehman                                         motion to dismiss.

                                                          11/9/2018: Last day for
                                                          defendants to file reply in
                                                          support of motion to dismiss.

                                                          12/12/2018: All discovery must
                                                          be completed.

                                                          1/12/2019: Last day for the
                                                          parties to file motions for
                                                          summary judgment.




                                          6
    Case 1:18-cv-04047-LAK Document 50 Filed 10/09/18 Page 10 of 10




District            Caption              Docket No.          Upcoming Deadlines

E.D.Pa.    SKAT v. Newsong             5: 18-cv-02459-   10/19/2018: Last day to
           Fellowship Church 401 (K)   JLS               respond to complaint.
           Plan & Alexander Jamie
           Mitchell III




                                          7
